DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunn et al. (US 2005/0017751).
With respect to claim 24, Gunn discloses an electrical distribution system comprising: an electrical conductor carrying a first electrical energy having a primary voltage to one or more supplied devices (electrical transmission lines carrying energy to devices, figure 1 and abstract); a current transformer in proximity to said electrical conductor that generates a secondary voltage having an amplitude that is based on an amplitude of the first electrical energy (current transformer T1, paragraphs 0036-0038 discloses that the transformer provides power based on the power of the transmission line); one or more ancillary devices (abstract discloses providing power to sensor, for example); an energy harvesting device that provides a second electrical energy to said one or more ancillary devices, wherein said energy harvesting device includes a clamping circuit configured to regulate the secondary voltage to a specific level.  Figure 4 discloses an energy harvesting device comprising a clamping circuit (41, didoes D1 and D2) and rectifier 42 for providing a limited secondary voltage of a specified value, paragraph 0038.
With respect to claim 25, Gunn discloses the electrical distribution system of claim 24, wherein the one or more ancillary devices perform one or more of, a metering function, monitor operations of the electrical distribution system, record operations of the electrical distribution system, communicate information related to the electrical distribution system and provide control information related to the electrical distribution system.  Abstract discloses providing power to sensor and RF transmitters/receivers.
With respect to claim 26, Gunn discloses the electrical distribution system of claim 24, wherein the first electrical energy is not diminished by the generation of the secondary voltage.  Gunn discloses that the transmission lines operate in the high voltage range and the power required is very low, paragraph 0029.
With respect to claims 27-29, Gunn discloses the electrical distribution system of one of the claims, wherein said energy harvesting device further includes a secondary voltage regulator that maximizes an amount of power derived from the secondary voltage, wherein the secondary voltage regulator adjusts the amplitude of the secondary voltage, wherein the energy harvesting device further includes a switching regulator, wherein the adjustment of the amplitude of the secondary voltage is performed by the switching regulator.  Figure 1, paragraph 0039 disclose that regulator/switcher 46 maximizes the available secondary power 45 and thus provides a desired output for a plurality of loads.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-24, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7 of U.S. Patent No. 11,095,125. Although the claims at issue are not identical, they are not patentably distinct from each other because.
With respect to claim 17, claim 1 of U.S. Patent No. 11,095,125 discloses all the limitations of claim 17.
With respect to claim 18, claim 2 of U.S. Patent No. 11,095,125 discloses all the limitations of claim 18.
With respect to claim 19, claim 4 of U.S. Patent No. 11,095,125 discloses all the limitations of claim 19.
With respect to claim 20, claim 5 of U.S. Patent No. 11,095,125 discloses all the limitations of claim 20.
With respect to claim 21, claim 6 of U.S. Patent No. 11,095,125 discloses all the limitations of claim 21.
With respect to claim 22, claim 7 of U.S. Patent No. 11,095,125 discloses all the limitations of claim 22.
With respect to claim 23, claim 1 of U.S. Patent No. 11,095,125 discloses all the limitations of claim 23.
With respect to claim 24, claim 1 of U.S. Patent No. 11,095,125 discloses all the limitations of claim 24.
With respect to claim 27, claim 1 of U.S. Patent No. 11,095,125 discloses all the limitations of claim 27.
Allowable Subject Matter
Claims 30-34 are allowed.
	Claim 30 is allowable over the prior art of record, because the prior art of record does not disclose a first voltage regulator receiving a secondary voltage from a current transformer and configured to clamp the secondary voltage to a predetermined level, wherein said predetermined level is provided by said microcontroller and is based on current operating conditions of the electrical distribution system; a secondary voltage regulator that maximizes an amount of power derived from the current transformer by adjusting the amplitude of the secondary voltage.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836